Citation Nr: 0110394	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for scars, status 
post laceration of the palmar aspect of the right hand, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for scars, status 
post laceration of the volar aspect of the right forearm, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

This case was previously before the Board in February 1999, 
at which time it was remanded to the RO to afford the veteran 
an examination of the right upper extremity.  The case was 
again before the Board in March 2000, at which time it was 
again remanded for consideration of additional evidence and 
to afford additional examinations.  The case was most 
recently returned to the Board in February 2001. 

REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became law.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claims but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Subsequent to the veteran having been afforded medical 
examinations in August 2000 to assess his service connected 
disabilities, he stated that his VA physician had indicated 
that his condition had worsened.  His correspondence was 
received at the RO in November 2000.  In these circumstances, 
the Board finds that the VCAA requires that VA obtain 
additional medical information concerning the severity of the 
veteran's service connected disabilities for which he is 
seeking increased evaluations, and this case will be remanded 
to the RO for that purpose. 

The appellant is hereby notified that it is his 
responsibility to report for any necessary examination and 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has met its duty to assist the appellant in 
developing facts pertinent to his claims, this case is 
REMANDED to the RO for the following:  

1.  The RO should obtain copies of any 
inpatient and outpatient treatment 
records from the John Cochran VA Medical 
Center pertaining to the veteran's 
service-connected right hand and forearm 
since March 1999 to the present for 
incorporation into the record.  The RO 
should also request that the veteran 
identify any other medical facility at 
which he has received treatment for his 
right hand and forearm since March 1999.  
After securing any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of all such clinical 
records.  In the event that any records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

2.  Thereafter, the RO should arrange for 
the veteran to be examined by the 
examiners who conducted the August 2000 
joints and peripheral nerves 
examinations, if available, to determine 
if the service connected scars of his 
right hand and forearm have resulted in 
additional impairment beyond that noted 
in the August 2000 examination reports.  
If the same examiner(s) are unavailable, 
the examinations should be conducted by 
physicians with appropriate expertise.  
It is imperative that the examiners 
review copies of the reports of the 
August 2000 joints and peripheral nerves 
examinations.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including any additional 
development warranted pursuant to the 
requirements of the VCAA, the RO should 
review the evidence of record and 
readjudicate the issues in appellate 
status.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is further 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


